Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 1 of 23 PageID# 59



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                             Norfolk Division

JOHNATHAN KEENAN,

                    Plaintiff,
v.                                                           Civil No. 2:20cv78

WILLIAM P. AHERN,

                    Defendant.


                               OPINION AND ORDER

      This matter is before the Court on Defendant William P.

Ahern’s    (“Defendant”      or     “Ahern”)      motion   to    dismiss     Plaintiff

Johnathan Keenan’s (“Plaintiff” or “Keenan”) Complaint on the

basis of qualified immunity, pursuant to Federal Rule of Civil

Procedure 12(b)(6).          ECF No. 6.           After reviewing the parties’

briefs,    the   Court      finds    that     a    hearing      on   the    motion    is

unnecessary.        Therefore, Defendant’s associated consent motion

seeking a hearing is DENIED.           ECF No. 10.         For the reasons stated

below, Defendant’s motion to dismiss is DENIED.

                    I. FACTUAL AND PROCEDURAL HISTORY 1

      On April 19, 2017, Ahern, a Virginia Beach police officer,

was   on   patrol    when    he     spotted    a   vehicle      in   a     parking   lot

“match[ing] the description of a vehicle that had been reported to


1 The facts recited here come from the Complaint and are assumed true only
to decide the pending motion to dismiss. See Erickson v. Pardus, 551 U.S.
89, 94 (2007) (“[W]hen ruling on a defendant’s motion to dismiss, a judge
must accept as true all of the factual allegations contained in the
complaint.”).
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 2 of 23 PageID# 60



the police earlier that evening.” 2                  ECF No. 1-1 ¶¶ 3-5.    Keenan

was    in   the    passenger   seat   of       the    parked   vehicle,   while    an

unidentified individual was in the driver’s seat with his or her

door ajar.        Id. ¶¶ 3, 6-7.   Ahern pulled into the parking lot and

exited his patrol vehicle, accompanied by his canine partner.                     Id.

¶ 5.    Other Virginia Beach police officers apparently arrived at

the scene around the same time, though it is unspecified how many.

See id. ¶¶ 7, 10.         Ahern commanded the two occupants to exit the

vehicle.     Id. ¶ 7.      The individual in the driver’s seat heeded

Ahern’s command and was taken into custody by another officer.

Id.    Keenan, however, remained motionless in the passenger seat of

the vehicle.        Id.   Ahern, who could see Keenan through the open

driver’s door, issued “repeated verbal commands” to Keenan to exit

the vehicle, but Keenan “was unconscious and unresponsive.”                       Id.

¶¶ 8-9.

       Despite having no reason to believe that Keenan presented a

significant threat of death or serious physical injury to Ahern or

others, or that Keenan would attempt to resist arrest or escape,

“Ahern released his canine into the open driver’s door of the

vehicle, where the canine walked across the seat and bit Keenan in

the face and arm repeatedly.”              Id. ¶¶ 10-11.        Ahern then walked

around to the passenger side of the vehicle, opened the passenger



2 Though not stated in the Complaint, Plaintiff’s opposition indicates that
the vehicle was reported as stolen. ECF No. 8, at 2.


                                           2
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 3 of 23 PageID# 61



door, and removed a now-conscious Keenan from the car, “with the

canine still attached [to Keenan].”        Id. ¶¶ 11-13.    As a result of

the encounter, Keenan sustained severe injuries and associated

medical expenses.     Id. ¶¶ 14, 16, 19.

       On April 19, 2019, Keenan brought suit against Ahern in his

individual capacity in the Virginia Beach Circuit Court, alleging

excessive force under 42 U.S.C. § 1983 and battery under Virginia

law.    Defendant timely removed the action to this Court, ECF No.

1, and now moves to dismiss Plaintiff’s § 1983 claim on the basis

of qualified immunity, ECF No. 6.         Should the Court dismiss such

claim, Defendant further requests that the Court either dismiss

Plaintiff’s battery claim or remand it to the Virginia Beach

Circuit Court.     Id.   Plaintiff filed an opposition to Defendant’s

motion, ECF No. 8, and Defendant filed a reply, ECF No. 9.              The

matter is therefore ripe for consideration.

                         II. STANDARD OF REVIEW

       The   well-established    Rule    12(b)(6)   standard    of   review

requires the dismissal of a complaint that fails “to state a claim

upon which relief can be granted.”         Fed. R. Civ. P. 12(b)(6).       A

complaint fails to state a claim if it does not allege “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).           Although a

complaint need not be detailed, the “[f]actual allegations must be

enough to raise a right to relief above the speculative level.”


                                     3
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 4 of 23 PageID# 62



Id. at 555; see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare    recitals   of    the   elements    of   a    cause       of   action,

supported by mere conclusory statements, do not suffice.”                    Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 555).                  Nor does “an

unadorned,       the-defendant-unlawfully-harmed-me                 accusation.”

Johnson v. Am. Towers, LLC, 781 F.3d 693, 709 (4th Cir. 2015)

(quoting Iqbal, 556 U.S. at 678).

      A motion to dismiss tests the sufficiency of a complaint

without resolving factual disputes, and a district court “‘must

accept as true all of the factual allegations contained in the

complaint’ and ‘draw all reasonable inferences in favor of the

plaintiff.’”       Kensington    Volunteer      Fire   Dep’t      v.    Montgomery

County, 684 F.3d 462, 467 (4th Cir. 2012).             Although the truth of

well-pled facts is presumed, a court is not bound by the “legal

conclusions drawn from the facts” and “need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments.”

E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175,

180 (4th Cir. 2000); see Iqbal, 556 U.S. at 678.                    In addition,

“while it is generally not appropriate to consider the viability

of affirmative defenses at the Rule 12(b)(6) stage, in ‘relatively

rare circumstances’ where all of the facts ‘necessary to the

affirmative defense clearly appear on the face of the complaint,’

an   affirmative   defense     . . . may   be    resolved    on     a    motion   to

dismiss.”     Waites v. Wells Fargo Bank, N.A., No. 2:15cv353, 2016


                                      4
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 5 of 23 PageID# 63



WL 659084, at *2 (E.D. Va. Feb. 16, 2016) (quoting Goodman v.

Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007)).

      A motion to dismiss pursuant to Rule 12(b)(6) must be read in

conjunction with Federal Rule of Civil Procedure 8(a)(2), which

requires only “a short and plain statement of the claim showing

that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2),

so as to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests,” Twombly, 550 U.S. at 555

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).                   Fair notice

is provided by setting forth enough facts for the complaint to be

“plausible on its face” and “raise a right to relief above the

speculative level on the assumption that all the allegations in

the complaint are true (even if doubtful in fact).”               Id. (citation

omitted).

                              III. DISCUSSION

      Title 42, section 1983 of the United States Code provides a

private   cause   of    action   to   a       plaintiff   who   has   suffered   a

deprivation of a constitutional or statutory right at the hands of

a state or local official or other person acting under color of

state law.    Perry-Bey v. City of Norfolk, 678 F. Supp. 2d 348, 372

(E.D. Va. 2009).       Specifically, the statute provides, in relevant

part,

      Every person who, under color of any statute, ordinance,
      regulation, custom, or usage, of any State . . . subjects
      . . . any citizen of the United States . . . to the


                                          5
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 6 of 23 PageID# 64



      deprivation of any rights, privileges, or immunities
      secured by the Constitution and laws, shall be liable to
      the party injured in an action at law, suit in equity,
      or other proper proceeding for redress.

42 U.S.C. § 1983.      Section 1983 “is not ‘a source of substantive

rights, but a method for vindicating federal rights elsewhere

conferred by those parts of the United States Constitution and

federal statutes that it describes.’”             Lambert v. Williams, 223

F.3d 257, 260 (4th Cir. 2000) (quoting Baker v. McCollan, 443 U.S.

137, 144 (1979)).

      Here, Plaintiff alleges that Defendant used excessive force

against him in violation of the Fourth Amendment’s prohibition of

unreasonable seizures.       See Schultz v. Braga, 455 F.3d 470, 476

(4th Cir. 2006) (noting that the Fourth Amendment right to be free

from unreasonable seizures “encompasses the right to be free of

arrests, investigatory stops, or other seizures effectuated by

excessive force”).     In his Rule 12(b)(6) motion, Defendant argues

that Plaintiff’s excessive force claim should be dismissed because

he is entitled to qualified immunity given that, regardless of any

allegations suggesting a constitutional violation, Defendant’s

alleged    conduct    did   not    violate    a     “clearly   established”

constitutional right. 3     ECF No. 7, at 5.


3 To be sure, Defendant does not concede that he committed a constitutional
infraction, but simply argues for purposes of this motion that any violated
constitutional right was not a “clearly established” right under then-
existing controlling law.    See ECF No. 7, at 5 (“Defendant denies any
wrongdoing and specifically avers that his actions were at all times lawful
and objectively reasonable.”).


                                     6
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 7 of 23 PageID# 65



       The    doctrine     of    qualified       immunity     “shields     government

officials from liability for civil damages, provided that their

conduct       does   not   violate      clearly        established     statutory    or

constitutional       rights      within    the     knowledge     of    a   reasonable

person.”      Meyers v. Baltimore County, 713 F.3d 723, 731 (4th Cir.

2013) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).                      As

explained by the Supreme Court, qualified immunity “balances two

important interests—the need to hold public officials accountable

when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they

perform their duties reasonably.”                Pearson v. Callahan, 555 U.S.

223,    231    (2009).          Put   simply,     “[q]ualified        immunity    gives

government      officials       breathing       room    to   make    reasonable    but

mistaken judgments about open legal questions.                         When properly

applied, it protects ‘all but the plainly incompetent or those who

knowingly violate the law.’”              Ashcroft v. al–Kidd, 563 U.S. 731,

743 (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

       An official seeking to invoke the protections of qualified

immunity “must demonstrate that (1) a plaintiff has not alleged or

shown facts that make out a violation of a constitutional right,

or that (2) the right at issue was [not] clearly established at

the time of its alleged violation.”                Owens v. Balt. City State’s

Att’ys Off., 767 F.3d 379, 395-96 (4th Cir. 2014) (alteration in

original) (internal quotation marks omitted).                         “[C]ourts have


                                            7
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 8 of 23 PageID# 66



discretion to decide which of the two prongs of [the] qualified-

immunity analysis to tackle first.”        al–Kidd, 563 U.S. at 735.     If

a court finds that the law was “not clearly established,” the court

is not required to “reach the other step in the analysis—whether

a constitutional violation actually occurred.”          Crouse v. Town of

Moncks Corner, 848 F.3d 576, 584 (4th Cir. 2017).         Here, the thrust

of Defendant’s motion rests on the second prong—the right alleged

to be violated was not “clearly established” at the time of the

alleged violation.     As such, Defendant urges the Court to skip the

first prong—whether there was a constitutional violation in the

first instance—and focus on the second prong only.           In this case,

however, the Court will exercise its discretion and briefly address

the first prong before moving to the second.

                A. Violation of a Constitutional Right

      It is well settled that excessive force claims arising in the

context of a “‘seizure’ of a free citizen” are analyzed under

Fourth Amendment principles.       Graham v. Connor, 490 U.S. 386, 394

(1989).    The Fourth Amendment to the United States Constitution

protects “[t]he right of the people to be secure in their persons

. . . against unreasonable . . . seizures.”           U.S. Const. amend.

IV.   The Supreme Court has explained that a “seizure” occurs “when

there is a governmental termination of freedom of movement through

means intentionally applied.”       Brower v. County of Inyo, 489 U.S.

593, 597 (1989) (emphasis omitted).          The parties do not dispute


                                     8
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 9 of 23 PageID# 67



that Plaintiff was “seized” within the meaning of the Fourth

Amendment when, as alleged in the Complaint, Defendant deployed

his canine partner against Plaintiff.              See Vathekan v. Prince

George’s County, 154 F.3d 173, 178-79 (4th Cir. 1998) (holding

that a Fourth Amendment seizure occurred where an intentionally

deployed police dog attacked a person whom the officer intended

the dog to apprehend).        Thus, the issue is whether the seizure

alleged was “unreasonable.”           See id. at 178 (“An attack by an

unreasonably deployed police dog in the course of a seizure is a

Fourth Amendment excessive force violation.” (emphasis added)).

      Whether a seizure has been effectuated in an unreasonable

manner is adjudged by an objective standard: whether the officer’s

actions are “‘objectively reasonable’ in light of the facts and

circumstances confronting [the officer], without regard to [his or

her] underlying intent or motivation.”            Graham, 490 U.S. at 397.

In resolving this question, courts must devote “careful attention

to   the   facts   and   circumstances     of   [the]   case,   including   the

severity of the crime at issue, whether the suspect pose[d] an

immediate threat to the safety of the officers or others, and

whether    [the    suspect]   . . .    actively     resist[ed]     arrest   or

attempt[ed] to evade arrest by flight.”           Id. at 396.     Courts must

also make “allowance for the fact that police officers are often

forced to make split-second judgments—in circumstances that are




                                       9
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 10 of 23 PageID# 68



 tense, uncertain, and rapidly evolving—about the amount of force

 that is necessary in a particular situation.”            Id. at 397.

       Although    Defendant     does        not   directly    challenge   the

 sufficiency of Plaintiff’s allegations as to a constitutional

 violation, upon an independent review of the Complaint, the Court

 has little difficulty concluding that the conduct alleged amounts

 to excessive force in violation of the Fourth Amendment. According

 to the Complaint, Ahern, accompanied by his canine partner and at

 least two other officers, 4 was confronted with a motionless and,

 even after multiple verbal commands, unresponsive man 5 sitting in

 the passenger seat of a parked vehicle with its driver’s door open,

 after the individual who had previously occupied the driver’s seat

 voluntarily surrendered to law enforcement.            At no point prior to

 the attack did Keenan give any indication that he presented a

 danger to others or would attempt to escape.                 Under the facts




 4 Though it is uncertain the number of other officers that responded to the
 scene, and the exact moment they arrived, it is clear from the Complaint—
 or, at the very least, entirely reasonable to infer therefrom—that there
 were at least two other officers at the scene, see ECF No. 1-1 ¶ 10, and
 that such officers had arrived before Ahern engaged Keenan and the other
 individual, see id. ¶ 7.
 5 The Complaint also alleges that Plaintiff was “unconscious.” ECF No. 1-
 1 ¶ 9. Defendant avers that “it is hard to fathom how [he] knew or could
 have recognized Plaintiff was ‘unconscious’ when his canine partner was
 released into the vehicle.” ECF No. 7, at 8 n.2. Although it is true that
 there is no way to know at this stage whether Defendant in fact knew that
 Plaintiff was unconscious, given that Plaintiff—who could be seen through
 the open driver’s door of the vehicle—remained motionless and unresponsive
 after repeated verbal commands, the Court is satisfied that, when the facts
 are interpreted in Plaintiff’s favor, a reasonable officer “could have”
 recognized that Plaintiff was unconscious.


                                        10
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 11 of 23 PageID# 69



 alleged, therefore, there is no suggestion that Ahern was “forced

 to make [a] split-second judgment[].”           Graham, 490 U.S. at 397.

 Nonetheless,    Ahern      released   his   canine   partner     to    apprehend

 Keenan—a significant use of force, to be sure, see Maney v.

 Garrison, 681 F. App’x 210, 220 (4th Cir. 2017) (unpublished);

 Melgar ex rel. Melgar v. Greene, 593 F.3d 348, 362 (4th Cir. 2010)

 (Michael, J., dissenting in part and concurring in part).                       Even

 when considering that Ahern initiated the encounter because the

 vehicle Keenan occupied matched the description of one that had

 been reported to police, deploying a police dog against Keenan

 under the circumstances here alleged, which can hardly be described

 as “tense, uncertain, [or] rapidly evolving,” Graham, 490 U.S. at

 397, was objectively unreasonable.          See Vathekan, 154 F.3d at 178.

 As such, the Complaint sufficiently pleads a claim for Fourth

 Amendment excessive force.

    B. Violation of a “Clearly Established” Constitutional Right

       Having concluded that the Complaint sufficiently alleges a

 Fourth Amendment violation, the Court must determine whether the

 right violated       was   “clearly   established”    at   the    time    of     the

 violation.       A    clearly    established    right      is    one     that    is

 “sufficiently clear [such] that every reasonable official would

 [have understood] that what he is doing violates that right.”

 Reichle v. Howards, 566 U.S. 658, 664 (2012) (second alteration in

 original) (internal quotation marks omitted).               Importantly, the


                                       11
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 12 of 23 PageID# 70



 “clearly established” inquiry “must be undertaken in light of the

 specific context of the case, not as a broad general proposition.”

 Mullenix v. Luna, 577 U.S. 7, 12 (2015) (citation and internal

 quotation    marks    omitted);     see    also       al–Kidd,   563    U.S.    at   742

 (stating that courts must not “define clearly established law at

 a high level of generality”).         There need not be a case “directly

 on point” in order for an officer to know that his or her conduct

 violates a clearly established right, “but existing precedent must

 have   placed   the     statutory    or    constitutional         question      beyond

 debate.”     Crouse, 848 F.3d at 583 (quoting al–Kidd, 563 U.S. at

 741); see also Anderson v. Creighton, 483 U.S. 635, 640 (1987)

 (“This is not to say that an official action is protected by

 qualified    immunity     unless     the       very    action    in    question      has

 previously been held unlawful, but it is to say that in the light

 of pre-existing law the unlawfulness must be apparent.” (citation

 omitted)).

        In asserting the defense of qualified immunity, Defendant

 argues   that   there    is   no   United       States    Supreme      Court,   Fourth

 Circuit, or Virginia Supreme Court case sufficiently similar to

 the facts presented here such that he should have known that his

 conduct violated clearly established law.                   In Defendant’s view,

 the cases closest to being on point consist of the Fourth Circuit’s

 decisions in Kopf v. Wing, 942 F.2d 265 (4th Cir. 1991), Vathekan,




                                           12
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 13 of 23 PageID# 71



 154 F.3d 173, and Estate of Rodgers ex rel. Rodgers v. Smith, 188

 F. App’x 175 (4th Cir. 2006) (unpublished).

       In Kopf, the defendant officers tracked suspected armed bank

 robbers to an “extremely narrow” alley and released a police dog

 into the alley allegedly without warning to subdue the suspects.

 942 F.2d at 266.     In reversing summary judgment for the defendants

 on the basis of qualified immunity, the Fourth Circuit indicated

 that the factual dispute as to whether the officers forewarned the

 suspects was “crucial, because a forewarning that the dog is going

 to attack, which provides the suspects a fair chance to surrender,

 is more reasonable than a surprise assault.”                Id. at 268.     The

 court also credited the affidavits of the plaintiffs’ “well-

 credentialed experts on the use of canine units, both of whom were

 of   the   opinion   that    use   of   the   dog   when   the   suspects   were

 surrounded was unreasonable, announcements notwithstanding.”                Id.

       In Vathekan, the Fourth Circuit similarly reversed an award

 of summary judgment for the defendant police officer based on

 qualified immunity.         154 F.3d 173.       In that case, a police dog

 alerted to the presence of a human within a home that was the

 target of a suspected burglary.              Id. at 176.    Allegedly without

 warning, the officer released the dog into the home, resulting in

 severe injuries to the home’s owner.            Id. at 176-77.    In rejecting

 the officer’s claim of qualified immunity, the Fourth Circuit

 observed,


                                         13
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 14 of 23 PageID# 72



       In Kopf we held that the improper deployment of a police
       dog that mauls the target constitutes excessive force in
       violation of the Fourth Amendment. Kopf was decided in
       1991, four years before the attack on Vathekan.
       Accordingly, it was clearly established in 1995 that
       failing to give a verbal warning before deploying a
       police dog to seize someone is objectively unreasonable
       and a violation of the Fourth Amendment.

 Id. at 179 (citation omitted).

       Finally, in Rodgers, the Fourth Circuit, in an unpublished

 decision,    upheld   the   district     court’s    finding   of    qualified

 immunity.     188 F. App’x 175.         There, as police officers were

 attempting to subdue an armed suspect after a nearly-two-hour-long

 hot pursuit, the suspect “grasped his firearm,” prompting an

 officer to cry out, “Gun!”       Id. at 177-78.      In response, another

 officer deployed a police dog without warning, which “engaged” the

 suspect’s arm.    Id. at 178.    The suspect then aimed his firearm at

 one of the police officers, who, along with another officer, fired

 multiple shots, killing the suspect.           Id.     The estate of the

 deceased sued the officers, claiming, in part, that deployment of

 the police dog constituted excessive force because the deploying

 officer did not issue a prior warning.        Id. at 181.       In affirming

 the   district   court’s    qualified    immunity    finding,      the   Fourth

 Circuit found no Fourth Amendment violation, but it went on to

 state,

       Even if Officer Waters’ deployment of the police dog
       without prior warning did violate the Fourth Amendment,
       the unlawfulness of his conduct was not clearly
       established on April 15, 2002. Kopf and Vathekan stand


                                     14
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 15 of 23 PageID# 73



       at most for the principle that the Fourth Amendment is
       violated when an officer who faces no immediate threat
       deploys a police dog without prior warning.     For the
       reasons set forth above, that was not the case here.

 Id. at 182.

       According to Defendant, these cases clearly establish only

 that a Fourth Amendment violation for excessive force occurs “when

 an officer who faces no immediate threat deploys a police dog to

 apprehend a suspect without prior warning.”               ECF No. 7, at 7.

 Consequently, Defendant argues, because the Complaint does not

 allege that Defendant failed to give a prior warning, and because

 there   is    no   Fourth    Circuit   decision     holding   that    it   is    a

 constitutional violation for an officer to deploy a police dog in

 circumstances      similar    to   those     presented   here—that     is,      as

 Defendant puts it, “the use of a police canine to intentionally

 apprehend a suspect who remains motionless and provides no response

 to repeated verbal commands to exit a vehicle that was the subject

 of an earlier police report,” id. at 8 (footnote omitted)—Plaintiff

 does not properly allege a violation of clearly established law.

       As established above, however, to find a violation of a

 clearly established right, it is not necessary that the facts of

 the case at hand align perfectly with those of relevant controlling

 precedent, because “officials can still be on notice that their

 conduct      violates   established         law   even   in   novel    factual




                                        15
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 16 of 23 PageID# 74



 circumstances.” 6   Hope, 536 U.S. at 741; accord Meyers 713 F.3d at

 734 (“We repeatedly have held that it is not required that a right

 violated already have been recognized by a court in a specific

 context before such right may be held ‘clearly established’ for

 purposes of qualified immunity.” (citing cases)). It is sufficient

 that pre-existing law gave the official “fair warning” that his

 conduct was unconstitutional.       Hope, 536 U.S. at 741.

       The United States Supreme Court recently reaffirmed this

 principle last November in Taylor v. Riojas, 141 S. Ct. 52 (2020)

 (per curiam).     In that case, a Texas prison inmate was forced to

 endure “deplorably unsanitary conditions” in a prison cell for six

 days.    Id. at 53.      The Fifth Circuit found that such conduct

 violated the Eighth Amendment’s prohibition of cruel and unusual

 punishment. Id. But, noting “ambiguity in the caselaw,” the Fifth

 Circuit determined that the correctional officer defendants were

 entitled to qualified immunity because “[t]he law wasn’t clearly

 established.”     Id. at 53, 54 n.2 (alteration in original).            In a

 7-1   decision,   the   Supreme   Court   reversed,    finding    that    “no

 reasonable correctional officer could have concluded that [the

 alleged conduct] was constitutionally permissible.”              Id.   In so

 holding, the Court reiterated that “a general constitutional rule



 6 Of course, “earlier cases involving ‘fundamentally [or materially]
 similar’ facts can provide especially strong support for a conclusion that
 the law is clearly established, [but] they are not necessary to such a
 finding.” Hope, 536 U.S. at 741.


                                     16
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 17 of 23 PageID# 75



 already identified in the decisional law may apply with obvious

 clarity to the specific conduct in question.” 7             Id. at 53-54

 (emphasis added) (quoting Hope, 536 U.S. at 741).           It is against

 this backdrop that the Court evaluates whether Defendant’s conduct

 violated clearly established law.

       At the outset, the Court notes that it is a violation of

 clearly established law in this circuit to employ excessive force

 “in the course of making an arrest or otherwise seizing a person.”

 Betton v. Belue, 942 F.3d 184, 191 (4th Cir. 2019) (citing cases);

 accord Valladares v. Cordero, 552 F.3d 384, 388 (4th Cir. 2009).

 Moreover, the Fourth Circuit has specifically held that “the

 improper   deployment    of   a   police   dog   that   mauls   the   target

 constitutes excessive force in violation of the Fourth Amendment.” 8


 7 Moreover, just last month, the Supreme Court vacated and remanded for
 further consideration in light of Taylor a separate Fifth Circuit ruling
 that granted qualified immunity (based on a lack of clearly established law)
 to a correctional officer that used pepper spray against an inmate without
 provocation. See McCoy v. Alamu, No. 20-31, 2021 WL 666347, at *1 (Feb.
 22, 2021), vacating 950 F.3d 226 (5th Cir. 2020).
 8 While Vathekan and Kopf involved situations in which the officers’ failure
 to issue a warning before deploying a police dog rendered such deployment
 unreasonable under the Fourth Amendment, the Court does not read those cases
 as establishing the sole manner of conduct that constitutes improper
 deployment. That is to say, “improper” deployment of a police dog amounting
 to a violation of clearly established law is not limited to those situations
 in which a police officer fails to provide a forewarning. Indeed, one could
 easily imagine other scenarios in which, notwithstanding a prior warning,
 the deployment of a police dog would be entirely unreasonable and without
 question a violation of clearly established law as a reasonable officer
 would plainly know that such conduct is unlawful—even in “the absence of a
 judicial decision [so] holding,” Meyers, 713 F.3d at 734. Cf., e.g., Becker
 v. Elfreich, 821 F.3d 920, 928-29 (7th Cir. 2016) (holding that a police
 officer was not entitled to qualified immunity where he failed to call off
 a police dog that was mauling a “nonresisting (or at most passively



                                     17
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 18 of 23 PageID# 76



 Vathekan, 154 F.3d at 179 (emphasis added) (citing Kopf, 942 F.2d

 at 268); see also id. at 178 (“An attack by an unreasonably

 deployed police dog in the course of a seizure is a Fourth

 Amendment excessive force violation.” (emphasis added)).                      This

 Court has already determined that, under the facts alleged, the

 deployment of the police dog here was improper.                     The relevant

 question, therefore, is whether it was apparent from pre-existing

 law that such deployment was improper.            Anderson, 483 U.S. at 640.

 The Court answers that question in the affirmative and holds that

 a reasonable officer would have known that the deployment of a

 police   dog   under     the    circumstances     alleged   in    the    Complaint

 constituted excessive force in violation of the Fourth Amendment.

       Critically, the Fourth Circuit has held on more than one

 occasion   that    the    use    of   serious     or    violent   force     (i.e.,

 disproportionate       force)    in   arresting    or   otherwise       seizing    an

 individual that has surrendered, is not actively resisting or

 attempting to flee, does not present a danger to others, or is

 effectively secured amounts to a constitutional violation.                        For




 resisting) suspect” even though there was no relevant caselaw directly on
 point); Alicea v. Thomas, 815 F.3d 283, 291-92 (7th Cir. 2016) (holding that
 “[c]ommanding a dog to attack a suspect who is already complying with orders”
 “violates clearly established law,” despite the absence of closely analogous
 precedent).    Consequently, while the Complaint does not allege that
 Defendant failed to give a prior warning, such fact is not determinative in
 a case where, as here, the plaintiff alleges facts suggesting that the
 officer (accompanied by multiple backup officers) could see that the
 intended target was motionless and unresponsive, which would render any
 issued warnings ineffective.


                                         18
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 19 of 23 PageID# 77



 example, in Meyers, the court observed that “[t]he use of any

 unnecessary,      gratuitous,   and    disproportionate   force,    whether

 arising from a gun, a baton, a taser, or other weapon, precludes

 an officer from receiving qualified immunity if the subject is

 unarmed and secured.”      713 F.3d at 735 (internal quotation marks

 omitted) (citing cases).        More recently, the Fourth Circuit held

 in Yates v. Terry that an officer was not entitled to qualified

 immunity where the officer tased an unarmed and compliant suspect

 three times, and the evidence did not “support an inference that

 [the suspect] was a danger to [the officer] at any time” or was

 actively resisting, even when considering that the suspect “was

 not handcuffed.”     817 F.3d 877, 885-88 (4th Cir. 2016).         The court

 reiterated that, under its precedent, “a nonviolent misdemeanant

 who is compliant, is not actively resisting arrest, and poses no

 threat to the safety of the officer or others should not be

 subjected    to    ‘unnecessary,      gratuitous,   and   disproportionate

 force.’”    Id. at 888 (quoting Meyers, 713 F.3d at 735). And in

 Smith v. Ray, the court reversed a district court’s finding of

 qualified immunity for an officer that, despite having no reason

 to believe that the suspect was armed or “was at all inclined to

 cause him any harm,” grabbed the compliant and non-aggressive

 suspect, forced her to the ground, and—after punching her multiple

 times—handcuffed her.      781 F.3d 95, 98-99, 102 (4th Cir. 2015).

 Although    the    defendant    in    Smith   attempted   to   “draw   fine


                                       19
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 20 of 23 PageID# 78



 distinctions” between the factual circumstances of that case and

 a similar case previously decided, Rowland v. Perry, 41 F.3d 167

 (4th Cir. 1994), the Fourth Circuit stated clearly,

       [O]ur determination that the officer was not entitled to
       qualified immunity in Rowland was not based on any case
       that was factually on all fours. Rather, it was based
       on the simple fact that the officer took a situation
       where there obviously was no need for the use of any
       significant   force and    yet   took  an   unreasonably
       aggressive tack that quickly escalated it to a violent
       exchange when the suspect instinctively attempted to
       defend himself.

 Smith, 781 F.3d at 104.

       Although the above cases are not on “all fours” with the

 present case, the Court is satisfied that the principles clearly

 espoused by the Fourth Circuit in such cases gave Defendant more

 than “fair warning” that his conduct, under the circumstances

 presented, was unlawful.        Again, as alleged in the Complaint,

 Plaintiff and another individual were in a parked vehicle with the

 driver’s door open.       Defendant was accompanied by at least two

 other officers and a canine.         Obeying Defendant’s command, the

 individual    in   the   driver’s   seat   of   the    vehicle   voluntarily

 surrendered and was taken into custody seemingly without incident.

 Plaintiff,    however,     was—at    the   very       least—motionless   and

 unresponsive in the passenger seat.         Even after multiple verbal

 commands, Plaintiff’s condition did not change, which Defendant

 plainly observed through the open driver’s door.             Aside from the

 fact that the vehicle matched the description of one that had been


                                      20
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 21 of 23 PageID# 79



 earlier reported to police, there were no facts suggesting either

 that Plaintiff presented a danger to Defendant or others, or that

 he would attempt to escape or resist arrest.              Nor does it appear

 that there were any other circumstances requiring police to act

 with urgency.     Despite all that, Defendant deployed his canine

 partner to attack Plaintiff, who regained consciousness while

 being mauled and suffered severe resultant injuries.

       In light of the clearly established principles set forth

 above, it is “beyond debate,” al–Kidd, 563 U.S. at 741, that a

 reasonable officer would have known that deploying a police dog

 against Plaintiff under such circumstances was constitutionally

 impermissible.       In   the   end,        such   a   conclusion   is   rather

 unremarkable as deploying a police dog against a motionless,

 unresponsive, and outnumbered individual, who, in his physical

 state, has given police virtually no cause to suspect that he poses

 a risk of injury to others or will attempt to flee, cannot

 seriously be characterized as a permissive “bad guess[] in [a]

 gray area[],” Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir.

 1992), as Defendant posits. 9


 9 Though this Court “need not look any further than [the Fourth Circuit]

 decisions” discussed above, the Court notes that “a consensus of cases of
 persuasive authority from other jurisdictions” also provides fair warning
 that the conduct alleged in this case is violative of the Constitution.
 Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 538-39 (4th Cir. 2017) (internal
 quotation marks omitted); see, e.g., Alicea, 815 F.3d at 289-90 (reversing
 summary judgment award for defendant officer on the basis of qualified
 immunity where the officer deployed a police dog against a suspect that “was



                                        21
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 22 of 23 PageID# 80



       Defendant   is,   of   course,    free   to   assert   the   defense   of

 qualified immunity again at the summary judgment stage with the

 benefit of a more fully developed evidentiary record.              See Raub v.

 Bowen, 960 F. Supp. 2d 602, 608 n.8 (E.D. Va. 2013).               But at this

 stage, such defense must be rejected as the Complaint sufficiently

 alleges a violation of a clearly established right.                See Ray v.

 Roane, 948 F.3d 222, 227-30 (4th Cir. 2020) (reversing a district

 court’s finding of qualified immunity at the Rule 12(b)(6) stage

 where the district court failed to accept as true the facts alleged

 in the complaint).

                               IV. CONCLUSION

       For the reasons stated above, Defendant’s motion to dismiss

 and associated consent motion for a hearing are DENIED.              ECF Nos.

 6, 10.

       The Clerk is DIRECTED to send a copy of this Opinion and Order

 to all counsel of record.



 not in active flight at the time he was discovered,” but was “standing
 still, arms raised, inside of an empty above-ground pool, surrounded by five
 foot walls,” and complied with the officer’s orders); Campbell v. City of
 Springboro, 700 F.3d 779, 787 (6th Cir. 2012) (finding a constitutional
 violation where police officers deployed a police dog to apprehend a suspect
 that had given police no indication that he presented a danger to others,
 and was not actively resisting but “lying face down with his arms at his
 side”); Priester v. City of Riviera Beach, 208 F.3d 919, 923-24 (11th Cir.
 2000) (holding that a constitutional violation occurred where a police
 officer ordered his canine partner to attack a suspect that had previously
 surrendered and complied with the police officer’s order to lie on the
 ground).     Again, while these and other similar cases are not
 indistinguishable in every respect from the case at hand, the principles
 set forth in those cases clearly establish that, in the absence of any
 exigent circumstances, deploying a police dog against a motionless,
 unresponsive, and outnumbered individual amounts to excessive force.


                                        22
Case 2:20-cv-00078-MSD-RJK Document 11 Filed 03/08/21 Page 23 of 23 PageID# 81



       IT IS SO ORDERED.



                                                  /s/
                                              Mark S. Davis
                                    CHIEF UNITED STATES DISTRICT JUDGE
 Norfolk, Virginia
 March   8 , 2021




                                     23
